Nicor Inc.
Form 10-K
                                                          Exhibit 10.65
 
AMENDED AND RESTATED
CHANGE-IN-CONTROL AGREEMENT
 
THIS AGREEMENT dated as of   02/07/08   (the “Agreement Date”) is made by and
among Tropical Shipping and Construction Company Limited (the “Company” or
“Tropical Shipping”), a Cayman Islands company, and Rick Murrell (the
“Executive”).
 
Executive and Birdsall, Inc., a Florida corporation (“Birdsall”), have
previously entered into a Change-in-Control Agreement dated December 15, 2004
(the “Prior Agreement”).  Birdsall assigned its rights and obligations with
respect to the Prior Agreement to Tropical Shipping USA, LLC, a Florida limited
liability company (the “LLC”), and the LLC subsequently assigned its rights and
obligations with respect to the Prior Agreement to the Company.  The Company and
Executive desire to amend and restate the Prior Agreement to conform to the
requirements of Section 409A of the Code.
 
ARTICLE I
PURPOSES
 
The Board has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued services of the
Executive, despite the possibility or occurrence of a Change in Control of Nicor
Inc. or the Company.  The Board believes it is imperative to reduce the
distraction of the Executive that would result from the personal uncertainties
caused by a pending or threatened Change in Control, to encourage the
Executive’s full attention and dedication to the Company, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
which are competitive with those of similarly situated corporations.  This
Agreement is intended to accomplish these objectives.
 
ARTICLE II
CERTAIN DEFINITIONS
 
When used in this Agreement, the terms specified below shall have the following
meanings:
 
2.1. The “Agreement Term” shall begin on the Agreement Date and shall continue
through December 31, 2008.  As of December 31, 2008, and on each December 31
thereafter, the Agreement Term shall automatically be extended for one
additional year unless, not later than the preceding June 30, either party shall
have given notice that such party does not wish to extend the Agreement
Term.  If a Change in Control shall have occurred during the Agreement Term (as
it may be extended from time to time), the Agreement Term shall continue for a
period ending on the two-year anniversary of the date of the Change in Control,
but if the Termination Date (as defined below) occurs during that two-year
period, then the Agreement Term shall continue until the end of the Severance
Period (as defined below).  Unless the Termination Date occurs during the
two-year period after a Change in Control so that the Agreement Term is extended
to include the Severance Period, as provided in the immediately preceding
sentence, the Agreement Term shall not extend beyond the two-year anniversary of
the Change in Control.
 
1

--------------------------------------------------------------------------------


2.2. “Board” means the board of directors of the Company.
 
2.3. “Change in Control” means the occurrence of a “change in the ownership” of
Nicor Inc. or Tropical Shipping, a “change in the effective control” of Nicor
Inc. or a “change in the ownership of a substantial portion of the assets” of
Nicor Inc. or Tropical Shipping, as determined in accordance with this
Section.  In determining whether an event shall be considered a “change in the
ownership” of Nicor Inc. or Tropical Shipping,  a “change in the effective
control” of Nicor Inc. or a “change in the ownership of a substantial portion of
the assets” of Nicor Inc. or Tropical Shipping, the following provisions shall
apply:
 
2.3.1 A “change in the ownership” of Nicor Inc. shall occur on the date on which
any one person, or more than one person acting as a group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(a “Person”)), acquires ownership of the equity securities of Nicor Inc. that,
together with the equity securities held by such Person, constitutes more than
50% of the total fair market value or total voting power of Nicor Inc., as
determined in accordance with Treas. Reg. §1.409A-3(i)(5)(v).  If a Person is
considered either to own more than 50% of the total fair market value or total
voting power of the equity securities of Nicor Inc., or to have effective
control of Nicor Inc. within the meaning of Section 2.3.2, and such Person
acquires additional equity securities of Nicor Inc., the acquisition of
additional equity securities by such Person shall not be considered to cause a
“change in the ownership” of Nicor Inc.  In addition, a “change in the
ownership” of Tropical Shipping shall occur on the date on which any one Person
other than Nicor Inc. or a Subsidiary, acquires ownership of the equity
securities of Tropical Shipping that, together with the equity securities held
by such Person, constitutes more than 50% of the total fair market value or
total voting power of Tropical Shipping, as determined in accordance with Treas.
Reg. §1.409A-3(i)(5)(v).  If a Person is considered either to own more than 50%
of the total fair market value or total voting power of the equity securities of
Tropical Shipping, and such Person acquires additional equity securities of
Tropical Shipping, the acquisition of additional equity securities by such
Person shall not be considered to cause a “change in the ownership” of Tropical
Shipping.
 
2.3.2 A “change in the effective control” of Nicor Inc. shall occur on either of
the following dates:
 
2.3.2.1         The date on which any Person, acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
Person) ownership of stock of Nicor Inc. possessing 30% or more of the total
voting power of Nicor Inc.’s equity securities, as determined in accordance with
Treas. Reg. §1.409A-3(i)(5)(vi).  If a Person is considered to possess 30% or
more of the total voting power of Nicor Inc.’s equity securities, and such
Person acquires additional stock of Nicor Inc., the acquisition of additional
stock by such Person shall not be considered to cause a “change in the effective
control” of Nicor Inc.; or
 
2.3.2.2         The date on which a majority of the members of the Board of
Directors of Nicor Inc. is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board of
 
2

--------------------------------------------------------------------------------


        Directors of Nicor Inc. before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi).
 
2.3.3 A “change in the ownership of a substantial portion of the assets” of
Nicor Inc. shall occur on the date on which any one Person acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person) assets from Nicor Inc. that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of Nicor Inc. immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii).  In addition, a “change in the ownership of a substantial
portion of the assets” of Tropical Shipping shall occur on the date on which any
one Person other than Nicor Inc. or a Subsidiary acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person) substantially all of the assets of Tropical Shipping immediately
before such acquisition or acquisitions, as determined in accordance with Treas.
Reg. §1.409A-3(i)(5)(vii).  A transfer of assets shall not be treated as a
“change in the ownership of a substantial portion of the assets” when such
transfer is made to an entity that is controlled by the holders of the
applicable company’s equity securities, as determined in accordance with Treas.
Reg. §1.409A-3(i)(5)(vii)(B).
 
2.3.4 Notwithstanding the foregoing, the following acquisitions shall not
constitute a Change in Control: (i) an acquisition by Nicor Inc. or entity
controlled by Nicor Inc., or (ii) an acquisition by an employee benefit plan (or
related trust) sponsored or maintained by Nicor Inc. or any entity controlled by
Nicor Inc.  In addition, the circumstances described in this Section 2.3 shall
not constitute a Change in Control with respect to the Executive unless he is
employed at Tropical Shipping immediately before the events constituting the
Change in Control or Potential Change in Control and then only if the Executive
is not employed by Nicor Inc. or a Subsidiary at any time during the 30-day
period following the events constituting the Change in Control, and further
provided that nothing in this paragraph shall be construed to require the
Executive to accept such employment with Nicor Inc. or a Subsidiary.
 
2.3.5 For purposes of this Section 2.3, (i) the terms Tropical Shipping and
Nicor Inc. shall mean, respectively, Tropical Shipping and any Tropical
Successor and Nicor Inc. and any Nicor Successor; (ii) the term “Tropical
Successor” shall mean any corporation, partnership, joint venture or other
entity that succeeds to the interests of Tropical Shipping by means of a merger,
consolidation, or other restructuring that does not constitute a Change in
Control; and (iii) the term “Nicor Successor” shall mean any corporation,
partnership, joint venture or other entity that succeeds to the interests of
Nicor Inc. by means of a merger, consolidation, or other restructuring that does
not constitute a Change in Control.
 
2.4. “Code” means the Internal Revenue Code of 1986, as amended.
 
2.5. “Effective Date” means the first date during the Agreement Term on which a
Change in Control occurs.
 
2.6. “Employment Period” means the period commencing on the Effective Date and
ending on the two-year anniversary of that date.
 
3

--------------------------------------------------------------------------------


2.7. “Incentive Plan” shall have the meaning set forth in Section 3.2.2.
 
2.8. “Payment Date” means the date on which all of the following are complete
(i) the Termination Date, (ii) the execution of the release required pursuant to
Section 5.1, and (iii) the expiration of the required revocation period
specified in the release without revocation occurring.
 
2.9. “Plans” shall have the meaning set forth in Section 3.2.3.
 
2.10. A “Potential Change in Control” shall exist during any period in which the
circumstances described in Sections 2.10.1, 2.10.2, or 2.10.3 exist (provided,
however, that a Potential Change in Control shall cease to exist not later than
the occurrence of a Change in Control):
 
2.10.1 The Company, Birdsall or Nicor Inc. enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
provided that a Potential Change in Control described in this Section 2.10.1
shall cease to exist upon the expiration or other termination of all such
agreements.
 
2.10.2 Any person (including the Company, Birdsall or Nicor Inc.) publicly
announces an intention to take or to consider taking actions the consummation of
which would constitute a Change in Control; provided that a Potential Change in
Control described in this Section 2.10.2 shall cease to exist upon the
withdrawal of such intention, or upon a reasonable determination by the Board or
the Board of Directors of Nicor Inc. that there is no reasonable chance that
such actions would be consummated.
 
2.10.3 The Board or the Board of Directors of Nicor Inc. adopts a resolution to
the effect that, for purposes of this Agreement, a Potential Change in Control
exists; provided that a Potential Change in Control described in this
Section 2.10.3 shall cease to exist upon a reasonable determination by the Board
or the Board of Directors of Nicor Inc. that the reasons that gave rise to the
resolution providing for the existence of a Potential Change in Control have
expired or no longer exist.
 
2.11. “Separation from Service” means the termination of Executive’s services to
the Company and all Subsidiaries and affiliates, whether voluntarily or
involuntarily, other than by reason of death, in accordance with Treas. Reg.
§1.409A-1(h).
 
2.12. “Severance Incentive” means the greater of (i) the target annual incentive
under an Incentive Plan applicable to the Executive for the Performance Period
(as such term is defined in Section 3.2.2) in which the Termination Date occurs,
or (ii) the average of the actual annual incentives paid (or payable, to the
extent not previously paid) to the Executive under the applicable Incentive Plan
for each of the two calendar years preceding the calendar year in which the
Termination Date occurs.
 
2.13. “Severance Period” means the period beginning on the Executive’s
Termination Date and ending on the third anniversary thereof; provided, however,
that no Severance Period will occur unless the Executive’s Termination Date
occurs under circumstances described in
 
4

--------------------------------------------------------------------------------


Section 5.1 (relating to termination by the Executive for Good Reason or by the
Company other than for Cause or Permanent Disability).
 
2.14. “Subsidiary” shall mean any corporation, partnership, joint venture or
other entity during any period in which at least a fifty percent interest in
such entity is owned, directly or indirectly, by Nicor Inc. (or a successor to
Nicor Inc.).
 
2.15. “Termination Date” means the first day on or after which the Executive has
a Separation from Service.
 
2.16. “Welfare Plans” shall have the meaning set forth in Section 3.2.4.
 
ARTICLE III
TERMS OF EMPLOYMENT
 
3.1. Position and Duties.
 
3.1.1 The Company hereby agrees to cause the Company to continue the Executive’s
employment during the Employment Period and, subject to Article IV of this
Agreement, the Executive agrees to remain in the employ of the Company, subject
to the terms and conditions hereof.  During the Employment Period, (i) the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned to the Executive at any time during the 90-day period
immediately preceding the Effective Date, and (ii) the Executive’s services
shall be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 25 miles from
such location.
 
3.1.2 During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company, and to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive (i) to serve on corporate, civic or charitable
boards or committees, (ii) to deliver lectures, fulfill speaking engagements or
teach at educational institutions and (iii) to manage personal investments, to
the extent that such other activities do not, in the reasonable judgment of the
Board of Directors of the Company, inhibit or prohibit the performance of the
Executive’s duties under this Agreement, or conflict in any material way with
the business of Nicor Inc., the Company or any Subsidiary; provided, however,
that the Executive shall not serve on the board of any business, or hold any
other position with any business, without the consent of the Board of Directors
of the Company.
 
3.2. Compensation.
 
3.2.1 Base Salary.  During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at an annual rate
at least equal
 
5

--------------------------------------------------------------------------------


to twelve times the highest monthly base salary paid or payable, including any
base salary which has been earned but deferred, to the Executive by the Company
in respect of the twelve-month period immediately preceding the month in which
the Effective Date occurs.  During the Employment Period, the Annual Base Salary
shall be reviewed no more than twelve months after the last salary increase
awarded to the Executive prior to the Effective Date and, thereafter, at least
annually, and shall be increased at any time and from time to time as shall be
substantially consistent with increases in base salary awarded to other senior
executives of the Company.  Annual Base Salary shall not be reduced after any
such increase unless such reduction is part of a policy, program or arrangement
applicable to senior executives of the Company and of any successor entity, and
the term Annual Base Salary as used in this Agreement shall refer to Annual Base
Salary as so increased.  Any increase in Annual Base Salary shall not limit or
reduce any other obligation of the Company to the Executive under this
Agreement.
 
3.2.2 Annual Incentive.  In addition to Annual Base Salary, the Company shall
pay or cause to be paid to the Executive an incentive award (the “Annual
Incentive”) for each Performance Period or portion thereof which falls within
the Employment Period.  “Performance Period” means each period of time
designated in accordance with any annual incentive award arrangement (“Incentive
Plan”) which is based upon performance and approved by the Board or any
committee of the Board, or in the absence of any Incentive Plan or any such
designated period of time, Performance Period shall mean each calendar
year.  The Executive’s target and maximum Annual Incentive with respect to any
Performance Period shall not be less than the target and maximum annual
incentive award payable with respect to the Executive under the Company’s annual
incentive program as in effect immediately preceding the Effective Date.
 
3.2.3 Incentive, Savings and Retirement Plans.  During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs (including, without
limitation, the Nicor Inc. Stock Deferral Plan) (“Plans”) applicable generally
to other senior executives of the Company, but in no event shall such Plans
provide the Executive with incentive opportunities (measured with respect to
long-term and special incentives, to the extent, if any, that such distinctions
are applicable) or savings and retirement benefits which are less favorable, in
the aggregate, than the greater of (i) those provided by the Company for the
Executive under such Plans as in effect at any time during the 90-day period
immediately preceding the Effective Date, or (ii) those provided generally at
any time after the Effective Date to other senior executives of the Company.
 
3.2.4 Welfare Benefit Plans.  During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs (“Welfare Plans”) provided by the Company (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance benefits), but in no event shall such Welfare Plans provide the
Executive with benefits which are less favorable, in the aggregate, than the
greater of (i) those provided by the Company for the Executive under such
Welfare Plans as were in effect at any time during the 90-day period immediately
preceding the Effective Date, or (ii) those provided generally at any time after
the Effective Date to other senior executives of the Company.
 
6

--------------------------------------------------------------------------------


3.2.5 Other Employee Benefits.  During the Employment Period, the Executive
shall be entitled to other employee benefits and perquisites in accordance with
the most favorable plans, practices, programs and policies of the Company, as in
effect with respect to the Executive at any time during the 90-day period
immediately preceding the Effective Date, or if more favorable, as in effect
generally with respect to other senior executives of the Company.
 
3.2.6 Expenses.  The Executive shall be entitled to receive prompt
reimbursements for all reasonable expenses incurred by the Executive during the
Employment Period in accordance with the policies, practices and procedures of
the Company, as in effect with respect to the Executive at any time during the
90-day period immediately preceding the Effective Date, or if more favorable, as
in effect generally with respect to other senior executives of the Company.  All
such expenses shall be reimbursed no later than the date six (6) months
following the Termination Date.  The amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year.
 
3.2.7 Office and Support Staff.  During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
as in effect with respect to the Executive at any time during the 90-day period
immediately preceding the Effective Date, or if more favorable, as provided
generally with respect to other senior executives of the Company.
 
3.2.8 Paid Time Off.  During the Employment Period, the Executive shall be
entitled to paid time off in accordance with the plans, policies, programs and
practices of the Company as in effect with respect to the Executive at any time
during the 90-day period immediately preceding the Effective Date, or if more
favorable, as provided generally with respect to other senior executives of the
Company.
 
3.2.9 Subsidiaries.  To the extent that immediately prior to the Effective Date,
the Executive has been on the payroll of, and participated in the incentive or
employee benefit plans of, Nicor Inc. or a Subsidiary, the references to the
Company contained in Sections 3.2.1 through 3.2.8 and the other sections of this
Agreement referring to benefits to which the Executive may be entitled shall be
read to refer to Nicor Inc. or such Subsidiary, as applicable.
 
ARTICLE IV
TERMINATION OF EMPLOYMENT
 
4.1. Disability.
 
4.1.1 During the Agreement Term, the Company may terminate the Executive’s
employment upon the Executive’s Permanent Disability (as defined in
Section 4.1.2) by giving the Executive or his legal representative, as
applicable, (1) written notice in accordance with Section 11.8 of the Company’s
intention to terminate the Executive’s employment pursuant to this section, and
(2) a certification of the Executive’s Permanent Disability by a physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive’s legal representative.  The Executive’s employment
shall terminate effective on the 30th day (the “Permanent Disability Effective
Date”) after the Executive’s receipt of such notice unless, before the Permanent
Disability Effective Date, the Executive shall have resumed the
 
7

--------------------------------------------------------------------------------


full-time performance of the Executive’s duties.  During the period in which the
Executive has a Disability, the Company may appoint a temporary replacement to
assume the Executive’s responsibilities.
 
4.1.2 The Executive shall be considered to have a “Permanent Disability” during
any period in which he has a Disability (as defined below); provided, however,
that the Executive shall not be considered to have “Permanent Disability” until
(i) for a period of 180 consecutive days, the Executive, as a result of a
Disability, is incapable, after reasonable accommodation, of performing his
duties under this Agreement on a full-time basis; (ii) such Disability is
reasonably expected to continue for at least another 90 days; and (iii) at the
Executive’s Termination Date, he is eligible for income replacement benefits
under the Company’s long-term disability plan.  The Executive shall be
considered to have a “Disability” during any period in which he has a physical
or mental disability which renders him incapable, after reasonable
accommodation, of performing his duties under this Agreement.
 
4.2. Death.  The Executive’s employment shall terminate automatically upon the
Executive’s death during the Agreement Term.
 
4.3. Cause.  The Company may terminate the Executive’s employment during the
Employment Period for Cause.  For purposes of this Agreement, “Cause” means:
 
4.3.1 the Executive’s willful commission of acts or omissions which have, have
had, or are likely to have a material adverse effect on the business,
operations, financial condition or reputation of Nicor Inc., the Company or any
Subsidiary;
 
4.3.2 the Executive’s conviction (including a plea of guilty or nolo contendere)
of a felony or any crime of fraud, theft, dishonesty or moral turpitude; or
 
4.3.3 the Executive’s material violation of any statutory or common law duty of
loyalty to Nicor Inc., the Company or any Subsidiary.
 
For purposes of this Agreement, no act, or failure to act, on the part of  the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of Nicor Inc., the
Company or any Subsidiary.  Any act, or failure to act, pursuant to direction
provided by the person to whom the Executive reports, or provided by a
resolution duly adopted by the Board, or pursuant to advice of counsel for the
Company, shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of Nicor Inc., the Company
or any Subsidiary.
 
4.4. Good Reason.  During the Employment Period, the Executive’s employment may
be terminated by the Executive for Good Reason.  For purposes of this Agreement,
“Good Reason” means:
 
4.4.1 a material diminution in the Executive’s base compensation;
 
8

--------------------------------------------------------------------------------


4.4.2 a material diminution in the authority, duties or responsibilities of the
Executive;
 
4.4.3 a material change, of not less than 25 miles, in the geographic location
at which the Executive must provide services; or
 
4.4.4 any other action or inaction that constitutes a material breach by the
Company of this Agreement;
 
provided, however, that the above conditions, as applicable, shall not
constitute Good Reason: (i) unless the Executive gives the Company written
notice of such condition and the Company fails to remedy the condition within 30
days of such notice; (ii) if the initial existence of the condition is more than
90 days before the Executive gives the Company such notice; or (iii) if the
Executive has consented in writing to such condition in a document that makes
specific reference to this Section 4.4.
 
4.5. Without Cause During a Potential Change in Control.  If the Executive’s
employment is terminated by the Company without Cause during a Potential Change
in Control, and such date of termination occurs not more than 180 days prior to
the occurrence of a Change in Control and the Executive establishes by
reasonable evidence that such termination of employment was materially connected
with and in anticipation of the Change in Control, then the Executive shall be
entitled to receive the benefits that would have been provided under
Section 5.1, determined as though:
 
4.5.1 the Executive were rehired by the Company immediately prior to the Change
in Control at the salary rate equal to the Executive’s highest salary rate
during the one-year period prior to the date of the Change in Control, and with
other Company compensation and benefit arrangements comparable to those provided
to comparable executives of the Company;
 
4.5.2 the Executive’s employment were terminated by the Company without Cause
immediately after the Change in Control; and
 
4.5.3 this Agreement were in full force and effect at the time of the Change in
Control, and at the time of the Executive’s deemed termination of employment.
 
4.6. Right of Resignation and Termination.  This Agreement does not constitute a
guarantee of continued employment at any time, but instead provides for certain
rights and benefits for the Executive during his employment following the
occurrence of a Change in Control, and in the event his employment with the
Company terminates under the circumstances described herein.  The Company may
terminate the employment of the Executive at any time for any reason, without
breach of this Agreement, subject to its obligations set forth in Article V and
elsewhere in this Agreement.  The Executive may resign from the Company for Good
Reason, or for any other reason, without breach of this Agreement, subject to
the Executive’s obligations set forth in this Agreement; provided that, in the
event of a resignation without Good Reason, the Executive shall provide at least
four weeks advance notice of such resignation to the Company.
 
9

--------------------------------------------------------------------------------


ARTICLE V
OBLIGATIONS OF THE COMPANY UPON TERMINATION
 
5.1. If by the Executive for Good Reason or by the Company Other Than for Cause
or Permanent Disability.  If, during the Employment Period, the Company shall
terminate the Executive’s employment other than for Cause or Permanent
Disability, or if the Executive shall terminate employment for Good Reason, the
Company’s obligations to the Executive shall be as set forth in this
Section 5.1.  As a precondition to fulfilling such obligations, the Company
shall require the Executive to execute and deliver within 60 days following his
Termination Date a release prepared by the Company and providing for the
Executive’s release of any and all claims against Nicor Inc., the Company and
any Subsidiaries (and those acting on behalf of them) that may have arisen on or
before the date of the release, which release shall contain such other
reasonable and customary terms as are specified by the Company.  Notwithstanding
any provisions to the contrary, no payments shall be made or other benefits
arise pursuant to this Section 5.1 unless and until such binding release is
effective.  If such release is not delivered by the Executive within 60 days
following the Executive’s Termination Date, all rights of the Executive with
respect to this Agreement and any benefits hereunder shall be forfeited.
 
5.1.1 The Company shall, within five business days of the Payment Date, pay the
Executive a cash payment equal to the sum of the following amounts:
 
5.1.1.1         to the extent not previously paid, the Annual Base Salary and
any accrued paid time off through the Termination Date;
 
5.1.1.2         an amount equal to the product of (i) the Annual Incentive (as
defined in Section 3.2.2) at target for any Performance Period in which the
Termination Date occurs multiplied by (ii) a fraction, the numerator of which is
the number of days the Executive was actually employed by the Company during
such Performance Period, and the denominator of which is the number of days in
the Performance Period; or, if greater, the amount of any Annual Incentive
otherwise payable to the Executive with respect to a Performance Period in which
the Termination Date occurs, which payment shall be in full settlement of Annual
Incentive amounts due with respect to any such Performance Period;
 
5.1.1.3         an amount equal to the product of (A) three (3) multiplied by
(B) the sum of (i) the Executive’s Annual Base Salary, and (ii) the Severance
Incentive; and
 
5.1.1.4         an amount equal to the sum of (A) the balance of the Executive’s
accounts forfeited under the Birdsall, Inc. Retirement Savings Plan, or any
successor plan, if applicable (“RSP”) as a result of termination of employment,
and (B) the sum of (i) the aggregate maximum matching contributions which the
Company would have made on behalf of the Executive to the RSP for the Severance
Period, calculated as if the amount payable under subsection 5.1.1.3 of this
Agreement had been earned equally over the Severance Period and the Executive
had made the maximum allowable voluntary contributions to the RSP, and (ii) the
aggregate additional profit sharing
 
10

--------------------------------------------------------------------------------


       
contributions, if any, which the Company would have made on behalf of the
Executive for the Severance Period, based on the greater of (a) the target
profit sharing contribution for the year in which the Termination Date occurs,
or (b) the average of the profit sharing contributions credited for the
Executive for the two years prior to the year in which the Termination Date
occurs.  For purposes of calculating the amount that would be contributed to the
RSP for the Severance Period under this Section 5.1.1.4(B), the limits contained
in the RSP and Internal Revenue Code Sections 415, 402(g) and 401(a)(17), for
the year of termination shall apply.
 
5.1.2 For purposes of each of the Executive’s stock options granted under the
Nicor Long Term Incentive Plan (the “Nicor LTIP”), any successor plan, or
otherwise, that is or becomes exercisable on the Termination Date, the
Executive’s Separation from Service shall be disregarded, and each such option
shall continue to be exercisable as though the Executive’s employment had
continued through the last day on which such option would be exercisable in the
absence of such Separation from Service (such earlier date being referred to
herein as the “Applicable Expiration Date”).  This Section 5.1.2 shall be
applicable notwithstanding any term of any plan, arrangement, or agreement
providing for early expiration of the option because of the Executive’s
Separation from Service, except for an amendment adopted in accordance with
Section 11.7 of this Agreement and that by its specific terms amends this
Agreement.
 
5.1.3 On the Termination Date (i) the Executive shall become fully vested in,
and may thereupon and until the Applicable Expiration Date of such stock
incentive awards exercise in whole or in part, any and all stock incentive
awards granted to the Executive under the Nicor LTIP, any successor plan or
otherwise which have not become exercisable as of the Termination Date; (ii) all
performance units previously awarded to the Executive shall become vested, and a
prorated calculation of the target value of all such units shall be done as of
the Termination Date and full payment of such prorated target value shall be
made by the Company within 30 days after the Termination Date; and (iii) the
Executive shall become fully vested at the prorated target level in any other
cash incentive awards granted for the performance period in which the
Termination Date occurs under the Nicor LTIP, a successor plan or otherwise
which have not, as of the Termination Date, become fully vested.
 
5.1.4 All forfeiture conditions that as of the Termination Date are applicable
to any deferred stock unit, deferred dividends, restricted stock or restricted
share units awarded to the Executive pursuant to the Nicor LTIP, a successor
plan or otherwise shall lapse immediately (to the extent such awards are
outstanding immediately prior to the Termination Date).  Notwithstanding the
foregoing, to the extent such awards are subject to performance criteria, a
prorated calculation of the target value of such awards shall be performed and
forfeiture conditions shall lapse only with respect to the portion of such
awards attributable to such prorated value.
 
5.1.5 For purposes of the Tropical Long-Term Performance Incentive Plan (the
“Tropical LTIP”), on the Termination Date the Executive shall become fully
vested, and a prorated calculation of the target value shall be done as of the
Termination Date and full payment of such prorated target value shall be made by
the Company within 30 days after the Termination Date.
 
11

--------------------------------------------------------------------------------


5.1.6 During the Severance Period (or until such later date as any Welfare Plan
of the Company may specify), the Company shall continue to provide to the
Executive and the Executive’s family welfare benefits (including, without
limitation, medical, prescription, dental, disability, individual life and group
life insurance benefits) which are at least as favorable as those provided under
the most favorable Welfare Plans of the Company applicable (i) with respect to
the Executive and his family during the 90-day period immediately preceding the
Termination Date, or (ii) with respect to other senior executives and their
families during the Severance Period.  In determining benefits under such
Welfare Plans, the Executive’s annual compensation attributable to base salary
and incentives for any plan year or calendar year, as applicable, shall be
deemed to be not less than the Executive’s Annual Base Salary and Target Annual
Incentive.  The cost of the welfare benefits provided under this Section 5.1.6
shall not exceed the cost of such benefits to the Executive immediately before
the Termination Date or, if less, the Effective Date.  All such benefit payments
shall be made no later than December 31 of the year following the year in which
the expense was incurred.  The amount of benefits provided in one year shall not
affect the amounts provided in any subsequent year.  Such benefits shall not be
subject to liquidation or exchange for another benefit.  Notwithstanding the
foregoing, if the Executive obtains comparable coverage under any Welfare Plans
sponsored by another employer, then the amount of coverage required to be
provided by the Company hereunder shall be reduced by the amount of coverage
provided by such other employer’s Welfare Plans.  The Executive’s rights under
this Section shall be in addition to and not in lieu of any post-termination
continuation coverage or conversion rights the Executive may have pursuant to
applicable law, including, without limitation, continuation coverage required by
Section  4980B of the Code.  For purposes of determining eligibility for (but
not the time of commencement of) retiree benefits under any Welfare Plans of the
Company, the Executive shall be considered (i) to have remained employed until
the last day of the Severance Period and to have retired on the last day of such
period, and (ii) to have attained the age the Executive would have attained on
the last day of the Severance Period.
 
5.1.7 During the Severance Period, the Company shall, at its sole expense, as
incurred, pay on behalf of Executive all fees and costs charged by a nationally
recognized outplacement firm selected by the Company (subject to approval by the
Executive, which shall not be withheld unreasonably) to provide outplacement
services.  The amount of expenses incurred in one year shall not affect the
amounts paid in any subsequent year.
 
5.2. If by the Company for Cause.  If the Company  terminates the
Executive’s  employment for Cause during the Employment Period, this Agreement
shall terminate without further obligation by the Company to the Executive,
other than the obligation immediately to pay the Executive in cash the
Executive’s Annual Base Salary through the Termination Date, plus any accrued
paid time off, in each case to the extent not previously paid.
 
5.3. If by the Executive Other Than for Good Reason.  If the Executive
terminates employment during the Employment Period other than for Good Reason
(including, but not by way of limitation, voluntary retirement), and other than
for Disability or death, this Agreement shall terminate without further
obligation by the Executive or by the Company, other than the obligation of the
Company immediately to pay the Executive in cash the Executive’s Annual
 
12

--------------------------------------------------------------------------------


Base Salary through the Termination Date, plus any accrued paid time off, in
each case to the extent not previously paid.
 
5.4. If by the Company  for Permanent Disability.  If the Company terminates the
Executive’s employment by reason of the Executive’s Permanent Disability during
the Employment Period, this Agreement shall terminate without further obligation
to the Executive, other than:
 
5.4.1 the Company’s obligation immediately to pay the Executive in cash all
amounts specified in Sections 5.1.1.1, and 5.1.1.2, in each case, to the extent
unpaid as of the Termination Date (such amounts collectively, the “Accrued
Obligations”), and
 
5.4.2 the Executive’s right after the Permanent Disability Effective Date to
receive disability and other benefits at least equal to the greater of (i) those
provided under the most favorable disability Plans applicable to disabled senior
executives of the Company in effect immediately before the Termination Date, or
(ii) those provided under the most favorable disability Plans of the Company in
effect at any time during the 90-day period immediately before the Effective
Date.
 
5.5. If upon Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligation to the Executive’s legal representatives
under this Agreement, other than the obligation immediately to pay the
Executive’s estate or beneficiary in cash all Accrued
Obligations.  Notwithstanding anything in this Agreement to the contrary, the
Executive’s family shall be entitled to receive benefits at least equal to the
most favorable benefits provided under Plans of the Company to the surviving
families of senior executives of the Company, but in no event shall such Plans
provide benefits which in each case are less favorable, in the aggregate, than
the most favorable of those provided by the Company to the Executive under such
Plans in effect at any time during the 90-day period immediately before the
Effective Date.
 
ARTICLE VI
CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY
 
6.1. Gross-up for Certain Taxes.
 
6.1.1 If it is determined by the Company’s independent auditors that any benefit
received or deemed received by the Executive from the Company pursuant to this
Agreement or otherwise, whether or not in connection with a Change in Control
(such monetary or other benefits collectively, the “Potential Parachute
Payments”) is or will become subject to any excise tax under Section 4999 of the
Code or any similar tax payable under any United States federal, state, local or
other law (such excise tax and all such similar taxes collectively, “Excise
Taxes”), then the Company shall, subject to Sections 6.6 and 6.7, within five
business days after such determination, pay the Executive an amount (the
“Gross-up Payment”) equal to the product of:
 
(a)           the amount of such Excise Taxes multiplied by
 
(b)           the Gross-up Multiple (as defined in Section 6.4).
 
13

--------------------------------------------------------------------------------


The Gross-up Payment is intended to compensate the Executive for all Excise
Taxes payable by the Executive with respect to the Potential Parachute Payments
and any federal, state, local or other income or other taxes or Excise Taxes
payable by the Executive with respect to the Gross-up Payment.
 
6.1.2 The determination of the Company’s independent auditors described in
Section 6.1.1, including the detailed calculations of the amounts of the
Potential Parachute Payments, Excise Taxes and Gross-up Payment and the
assumptions relating thereto, shall be set forth in a written certificate of
such auditors (the “Company Certificate”) delivered to the Executive.  The
Executive or the Company may at any time request the preparation and delivery to
the Executive of a Company Certificate.  The Company shall cause the Company
Certificate to be delivered to the Executive as soon as reasonably possible
after such request.
 
6.1.3 All determinations by the Company’s auditors under this Section 6.1 shall
be made using reasonable good faith interpretations of the Code, the regulations
and other guidance issued thereunder.
 
6.2. Determination by the Executive.
 
6.2.1 If (i) the Company shall fail to deliver a Company Certificate to the
Executive within 30 days after its receipt of his written request therefor, or
(ii) at any time after the Executive’s receipt of a Company Certificate, the
Executive disputes either (x) the amount of the Gross-up Payment set forth
therein, or (y) the determination set forth therein to the effect that no
Gross-up Payment is due (whether by reason of Section 6.7 or otherwise), then
the Executive may elect to require the Company to pay a Gross-up Payment in the
amount determined by the Executive as set forth in an Executive Counsel Opinion
(as defined in Section 6.5).  Any such demand by the Executive shall be made by
delivery to the Company of a written notice which specifies the Gross-up Payment
determined by the Executive (together with the detailed calculations of the
amounts of Potential Parachute Payments, Excise Taxes and Gross-up Payment and
the assumptions relating thereto) and an Executive Counsel Opinion regarding
such Gross-up Payment (such written notice and opinion collectively, the
“Executive’s Determination”).  Within 30 days after delivery of an Executive’s
Determination to the Company, the Company shall either (i) pay the Executive the
Gross-up Payment set forth in Executive’s Determination (less the portion
thereof, if any, previously paid to Executive by the Company) or (ii) deliver to
the Executive a Company Certificate and a Company Counsel Opinion (as defined in
Section 6.5), and pay the Executive the Gross-up Payment specified in such
Company Certificate.  If for any reason the Company fails to comply with the
preceding sentence, the Gross-up Payment specified in the Executive’s
Determination shall be controlling for all purposes.
 
6.2.2 If the Executive does not request a Company Certificate, and the Company
does not deliver a Company Certificate to the Executive, then (i) the Company
shall, for purposes of Section 6.7, be deemed to have determined that no
Gross-up Payment is due, and (ii) the Executive shall not pay any Excise Taxes
in respect of Potential Parachute Payments, except in accordance with
Sections 6.6.1 or 6.6.4.
 
14

--------------------------------------------------------------------------------


6.3. Additional Gross-up Amounts.  If for any reason it is later determined
(whether pursuant to the subsequently-enacted provisions of the Code, final
regulations or published rulings of the IRS, a final judgment of a court of
competent jurisdiction, a determination of the Company’s independent auditors
set forth in a Company Certificate or, subject to the last two sentences of
Section 6.2.1, an Executive’s Determination) that the amount of Excise Taxes
payable by the Executive is greater than the amount determined by the Company or
the Executive pursuant to Section 6.1 or 6.2, as applicable, then the Company
shall, subject to Sections 6.6 and 6.7, pay the Executive an amount (which shall
also be deemed a Gross-up Payment) equal to the product of:
 
(a)           the sum of (1) such additional Excise Taxes and (2) any interest,
fines, penalties, expenses or other costs incurred by the Executive as a result
of having taken a position in accordance with determination made pursuant to
Section 6.1 or 6.2, as applicable,
 
multiplied by
 
(b)           the Gross-up Multiple.
 
6.4. Gross-up Multiple.  The Gross-up Multiple shall equal a fraction, the
numerator of which is one (1.0), and the denominator of which is one (1.0) minus
the lesser of (i) the sum, expressed as a decimal fraction, of the effective
marginal tax rates of all federal, state, local and other income and other taxes
and any Excise Taxes applicable to the Gross-up Payment; or (ii) 0.80, it being
intended that the Gross-up Multiple shall in no event exceed five (5.0).  (If
different rates of tax are applicable to various portions of a Gross-up Payment,
the weighted average of such rates shall be used.)
 
6.5. Opinion of Counsel.  “Executive Counsel Opinion” means an opinion of
nationally-recognized executive compensation counsel to the effect (i) that the
amount of the Gross-up Payment determined by the Executive pursuant to
Section 6.2 is the amount that a court of competent jurisdiction, based on a
final judgment not subject to further appeal, is most likely to decide to have
been calculated in accordance with this Article and applicable law and (ii) if
the Company has previously delivered a Company Certificate to the Executive,
that there is no reasonable basis or no substantial authority for the
calculation of the Gross-up Payment set forth in the Company
Certificate.  “Company Counsel Opinion” means an opinion of
nationally-recognized executive compensation counsel to the effect that (i) the
amount of the Gross-up Payment set forth in the Company Certificate is the
amount that a court of competent jurisdiction, based on a final judgment not
subject to further appeal, is most likely to decide to have been calculated in
accordance with this Article and applicable law and (ii) for purposes of
Section 6662 of the Code, the Executive has substantial authority to report on
his federal income tax return the amount of Excise Taxes set forth in the
Company Certificate.
 
6.6. Amount Increased or Contested.
 
6.6.1 The Executive shall notify the Company in writing (an “Executive’s
Notice”) of any claim by the IRS or other taxing authority (an “IRS Claim”)
that, if successful, would require the payment by the Executive of Excise Taxes
in respect of Potential Parachute
 
15

--------------------------------------------------------------------------------


Payments in an amount in excess of the amount of such Excise Taxes determined in
accordance with Section 6.1 or 6.2, as applicable.  Such Executive’s Notice
shall include the nature and amount of such IRS Claim, the date on which such
IRS Claim is due to be paid (the “IRS Claim Deadline”), and a copy of all
notices and other documents or correspondence received by the Executive in
respect of such IRS Claim.  The Executive shall give the Executive’s Notice as
soon as practicable, but no later than the earlier of (i) 10 business days after
the Executive first obtains actual knowledge of such IRS Claim or (ii) five
business days before the IRS Claim Deadline; provided, however, that the
Executive’s failure to give such notice shall affect the Company’s obligations
under this Article only to the extent that the Company is actually prejudiced by
such failure.  If at least one business day before the IRS Claim Deadline the
Company shall:
 
6.6.1.1         deliver to the Executive a Company Certificate to the effect
that the IRS Claim has been reviewed by the Company’s independent auditors and,
notwithstanding the IRS Claim, the amount of Excise Taxes, interest and
penalties payable by the Executive is either zero or an amount less than the
amount specified in the IRS Claim,
 
6.6.1.2         pay to the Executive an amount (which shall also be deemed a
Gross-up Payment) equal to the positive difference between (x) the product of
the amount of Excise Taxes, interest and penalties specified in the Company
Certificate, if any, multiplied by the Gross-up Multiple, and (y) the portion of
such product, if any, previously paid to the Executive by the Company, and
 
6.6.1.3         direct the Executive pursuant to Section 6.6.4 to contest the
balance of the IRS Claim, then the Executive shall pay only the amount, if any,
of Excise Taxes, interest and penalties specified in the Company
Certificate.  In no event shall the Executive pay an IRS Claim earlier than 30
days after having given an Executive’s Notice to the Company (or, if sooner, the
IRS Claim Deadline).
 
6.6.2 At any time after the payment by the Executive of any amount of Excise
Taxes or related interest or penalties in respect of Potential Parachute
Payments (whether or not such amount was based upon a Company Certificate or an
Executive’s Determination), the Company may in its discretion require the
Executive to pursue a claim for a refund (“Refund Claim”) of all or any portion
of such Excise Taxes, interest or penalties as the Company may specify by
written notice to the Executive.
 
6.6.3 If the Company notifies the Executive in writing that the Company desires
the Executive to contest an IRS Claim or to pursue a Refund Claim, the Executive
shall:
 
6.6.3.1         give the Company all information that it reasonably requests in
writing from time to time relating to such IRS Claim or Refund Claim, as
applicable,
 
6.6.3.2         take such action in connection with such IRS Claim or Refund
Claim (as applicable) as the Company reasonably requests in writing from time to
time, including accepting legal representation with respect thereto by an
attorney selected
 
16

--------------------------------------------------------------------------------


        by the Company, subject to the approval of the Executive (which approval
shall not be unreasonably withheld or delayed),
 
6.6.3.3         cooperate with the Company in good faith to contest such IRS
Claim or pursue such Refund Claim, as applicable,
 
6.6.3.4         permit the Company to participate in any proceedings relating to
such IRS Claim or Refund Claim, as applicable, and
 
6.6.3.5         contest such IRS Claim or prosecute such Refund Claim (as
applicable) to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company may
from time to time determine in its discretion.
 
The Company shall control all proceedings in connection with such IRS Claim or
Refund Claim (as applicable) and in its discretion may cause the Executive to
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the IRS or other taxing authority in respect of such IRS Claim
or Refund Claim (as applicable); provided that (i) any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive relating to the IRS Claim is limited solely to such IRS Claim,
(ii) the Company’s control of the IRS Claim or Refund Claim (as applicable)
shall be limited to issues with respect to which a Gross-up Payment would be
payable, and (iii) the Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the IRS or other taxing authority.
 
6.6.4 The Company may at any time in its discretion direct the Executive to
(i) contest the IRS Claim in any lawful manner or (ii) pay the amount specified
in an IRS Claim and pursue a Refund Claim; provided, however, that if the
Company directs the Executive to pay an IRS Claim and pursue a Refund Claim, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify the Executive, on an after-tax basis,
for any income or other applicable taxes or Excise Tax, and any related interest
or penalties imposed with respect to such advance.
 
6.6.5 The Company shall pay directly all legal, accounting and other costs and
expenses (including additional interest and penalties) incurred by the Company
or the Executive in connection with any IRS Claim or Refund Claim, as
applicable, and shall indemnify the Executive, on an after-tax basis, for any
income or other applicable taxes, Excise Tax and related interest and penalties
imposed on the Executive as a result of such payment of costs and expenses.
 
6.7. Refunds.  If, after the receipt by the Executive of any payment or advance
of Excise Taxes advanced by the Company pursuant to Section 6.6, the Executive
receives any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 6.6) promptly pay the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 6.6, a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such determination
 
17

--------------------------------------------------------------------------------


within 30 days after the Company receives written notice of such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-up Payment required to be paid.  Any contest of a denial of refund shall
be controlled by Section 6.6.
 
6.8. Payments.  All amounts payable to Executive under Section 6.1, 6.3 or 6.6
shall be paid as soon as practicable after a Change in Control or other event
giving rise to any payment of the Excise Tax by the Executive, but no later than
the December 31 of the year next following the year in which the Executive, or
the Company on behalf of the Executive, remits the Excise Tax.
 
ARTICLE VII
EXPENSES AND INTEREST
 
7.1. Legal Fees and Other Expenses.
 
7.1.1 During the Employment Period and for a period of ten (10) years following
the Termination Date, if the Executive incurs legal fees or other expenses in an
effort to secure, preserve, establish entitlement to, or obtain benefits under
this Agreement (including, without limitation, the fees and other expenses of
the Executive’s legal counsel in connection with the delivery of the Executive
Counsel opinion referred to in Section 6.5), then the Company shall, regardless
of the outcome of such effort, promptly reimburse the Executive on a current
basis for such fees and expenses following the Executive’s written submission of
a request for reimbursement together with evidence that such fees and expenses
were incurred.  All such expenses shall be reimbursed by December 31 of the year
following the year in which the expense was incurred.  The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year.
 
7.1.2 If the Executive does not prevail (after exhaustion of all available
judicial remedies) in respect of a claim by the Executive or by the Company
hereunder, and the Company establishes before a court of competent jurisdiction,
by clear and convincing evidence, that the Executive had no reasonable basis for
his claim hereunder, or for his response to the Company’s claim hereunder, and
acted in bad faith, no further reimbursement for legal fees and expenses shall
be due to the Executive in respect of such claim and the Executive shall refund
any amounts previously reimbursed hereunder with respect to such claim.
 
7.2. Interest.  Except for any required delay under Section 11.16, if the
Company  does not pay any amount due to the Executive under this Agreement
within three days after such amount became due and owing, interest shall accrue
on such amount from the date it became due and owing until the date of payment
at an annual rate equal to 200 basis points above the base commercial lending
rate published in The Wall Street Journal in effect from time to time during the
period of such nonpayment.
 


ARTICLE VIII
NO SET-OFF OR MITIGATION
 
18

--------------------------------------------------------------------------------


8.1. No Set-off by Company.  The Executive’s right to receive when due the
payments and other benefits provided for under this Agreement is absolute,
unconditional and subject to no set-off, counterclaim or legal or equitable
defense.  Any claim which the Company may have against the Executive, whether
for a breach of this Agreement or otherwise, shall be brought in a separate
action or proceeding and not as part of any action or proceeding brought by the
Executive to enforce any rights against the Company under this Agreement.
 
8.2. No Mitigation.  The Executive shall not have any duty to mitigate the
amounts payable by the Company  under this Agreement by seeking new employment
following termination.  Except as specifically otherwise provided in this
Agreement, all amounts payable pursuant to this Agreement shall be paid without
reduction regardless of any amounts of salary, compensation or other amounts
which may be paid or payable to the Executive as the result of the Executive’s
employment by another employer.
 
ARTICLE IX
NON-EXCLUSIVITY OF RIGHTS
 
9.1. Waiver of Other Severance Rights.  Except as may be otherwise specifically
provided in an amendment of this Section 9.1 adopted in accordance with
Section 11.7 of this Agreement, the Executive’s rights under Section 5.1 of this
Agreement shall be in lieu of any benefits that may be otherwise payable to or
on behalf of the Executive pursuant to the terms of any severance pay
arrangement of Nicor Inc., the Company or any Subsidiary or any other, similar
arrangement of Nicor Inc., the Company or any Subsidiary providing benefits upon
involuntary termination of employment and shall also be in lieu of any benefits
under the Tropical Shipping and Construction Company Limited Executive/Key
Employee Severance Benefits Program (notwithstanding any provision of that
program to the contrary); provided, however, that this Section 9.1 shall not
affect the Executive’s rights to receive any benefits with respect to a
termination of employment that occurs outside of the Employment Period.  To the
extent Executive receives severance or similar payments and/or benefits under
any other plan, program, agreement, policy, practice, or the like of Nicor Inc.,
the Company or any Subsidiary, or under the WARN Act or similar state law, the
payments and benefits due to Executive under this Agreement will be
correspondingly reduced on a dollar-for-dollar basis (or vice-versa).
 
9.2. Other Rights.  Except as provided in Section 9.1, this Agreement shall not
prevent or limit the Executive’s continuing or future participation in any
benefit, bonus, incentive or other plans provided by Nicor Inc., the Company or
any Subsidiary and for which the Executive may qualify, nor shall this Agreement
limit or otherwise affect such rights as the Executive may have under any other
agreements with Nicor Inc., the Company or any Subsidiary.  Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan of Nicor Inc., the Company or any Subsidiary and any other payment or
benefit required by law at or after the Termination Date shall be payable in
accordance with such Plan or applicable law except as expressly modified by this
Agreement.
 
ARTICLE X
CONFIDENTIALITY
 
19

--------------------------------------------------------------------------------


10.1. Confidentiality.  The Executive acknowledges that it is the policy of
Nicor Inc., the Company and the Subsidiaries to maintain as secret and
confidential all valuable and unique information and techniques acquired,
developed or used by Nicor Inc., the Company and the Subsidiaries relating to
their business, operations, employees and customers, which gives Nicor Inc., the
Company and the Subsidiaries a competitive advantage in the shipping industry or
in the transmission, distribution, marketing, or sale of natural gas or in the
energy services industry and other businesses in which Nicor Inc., the Company
and the Subsidiaries are engaged (“Confidential Information”).  The Executive
recognizes that all such Confidential Information is the sole and exclusive
property of Nicor Inc., the Company and the Subsidiaries, and that disclosure of
Confidential Information would cause damage to Nicor Inc., the Company and the
Subsidiaries. The Executive agrees that, except as required by the duties of his
employment for Nicor Inc., the Company or the Subsidiaries and except in
connection with enforcing the Executive's rights under this Agreement or if
compelled by a court or governmental agency, he will not, without the consent of
the Company, disseminate or otherwise disclose any Confidential Information
obtained during his employment with Nicor Inc., the Company or the Subsidiaries
until such time as such information has been disclosed publicly by Nicor Inc.,
the Company or one of the Subsidiaries, or with its consent, or is otherwise a
matter of public knowledge (unless the Executive has reason to know that such
information became a matter of public knowledge through an unauthorized
disclosure).
 
10.2. Remedy.  The Executive and the Company specifically agree that, in the
event that the Executive shall breach his obligations under this Article X,
Nicor Inc., the Company and the Subsidiaries will suffer irreparable injury and
shall be entitled to injunctive relief therefor, and shall not be precluded from
pursuing any and all remedies it may have at law or in equity for breach of such
obligations; provided, however, that such breach shall not in any manner or
degree whatsoever limit, reduce or otherwise affect the obligations of the
Company under this Agreement, and in no event shall an asserted breach of the
Executive's obligations under this Article X constitute a basis for deferring or
withholding any amounts otherwise payable to the Executive under this Agreement.
 
ARTICLE XI
MISCELLANEOUS
 
11.1. No Assignability.  This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
 
11.2. Successors.  Before or upon the consummation of any Change in Control, the
Company shall obtain from each individual, group or entity, if any, that becomes
a successor of the Company by reason of the Change in Control, the unconditional
written agreement of such individual, group or entity to assume this Agreement
and to perform all of the obligations of the Company hereunder.
 
11.3. Payments to Beneficiary.  If the Executive dies before receiving amounts
to which the Executive is entitled under this Agreement, such amounts shall be
paid in a lump sum
 
20

--------------------------------------------------------------------------------


to the beneficiary designated in writing by the Executive, or if none is so
designated, to the Executive’s estate.
 
11.4. Nonalienation of Benefits.  Benefits payable under this Agreement shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by the
Executive, and any such attempt to dispose of any right to benefits payable
under this Agreement shall be void.
 
11.5. Severability.  If any one or more articles, sections or other portions of
this Agreement are declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any article, section or other portion not so declared to be unlawful
or invalid.  Any article, section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such article,
section or other portion to the fullest extent possible while remaining lawful
and valid.
 
11.6. Arbitration.  Any and all disputes between the parties hereto arising out
of this Agreement (other than disputes related to Article VI or to an alleged
breach of the covenant contained in Article X) shall be settled by arbitration
before an impartial arbitrator pursuant to the rules and regulations of the
American Arbitration Association (AAA) pertaining to the arbitration of
commercial disputes.  Either party may invoke the right to arbitration.  The
arbitrator shall be selected by means of the parties striking alternatively from
a panel of seven arbitrators supplied by the Miami office of AAA.  The
Arbitrator shall have the authority to interpret and apply the provisions of
this Agreement, consistent with Section 11.10 below.  The decision of the
arbitrator shall be final and binding upon the parties.  Judgment may be entered
on the award in any court of competent jurisdiction.  The arbitrator's fees and
expenses shall be borne by the Company.
 
11.7. Amendments.  This Agreement shall not be altered, amended or modified
except by written instrument executed by the Company and the Executive.
 
11.8. Notices.  All notices and other communications under this Agreement shall
be in writing and delivered by hand, by a nationally-recognized commercial
delivery service, or by first-class registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
 
          If to the Executive:
 
          Rick Murrell
          175 Satinwood Lane
          Palm Beach Gardens, FL  33410
 
          If to the Company:
 
          Tropical Shipping and Construction Company Limited
      5 East 11th Street
      Riviera Beach, Florida  33404-6902
 
21

--------------------------------------------------------------------------------


          Attn:  Rick Murrell


or to such other address as either party shall have furnished to the other in
writing.  Notice and communications shall be effective when actually received by
the addressee.
 
11.9. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
11.10. Governing Law.  This Agreement is intended to be interpreted and
construed in accordance with the laws of the State of Florida, without regard to
its choice of law principles.
 
11.11. Captions.  The captions of this Agreement are not a part of the
provisions hereof and shall have no force or effect.
 
11.12. Number and Gender.  Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in either the masculine, the feminine or the
neuter gender shall include the masculine, feminine and neuter genders.
 
11.13. Tax Withholding.  The Company may withhold from any amounts payable under
this Agreement any federal, state or local taxes that are required to be
withheld pursuant to any applicable law or regulation.
 
11.14. No Waiver.  A waiver of any provision of this Agreement shall not be
deemed a waiver of any other provision, and any waiver of any default as to any
such provision shall not be deemed a waiver of any later default as to that or
any other provision.
 
11.15. Entire Agreement.  This Agreement contains the entire understanding of
the Company and the Executive with respect to its subject matter.  No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.  This Agreement supersedes the Prior Agreement, which
shall no longer be in force or have any effect.
 
11.16. Section 409A Compliance.
 
11.16.1         To the extent applicable, this Agreement shall be interpreted in
accordance with Internal Revenue Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder.  If the Company
determines that any compensation or benefits payable under this Agreement do not
comply with Code Section 409A and related Department of Treasury guidance, the
Company and Executive agree to amend this Agreement or take such other actions
as the Company deems necessary or appropriate to comply with the requirements of
Code Section 409A while preserving the economic agreement of the parties.
 
11.16.2         Notwithstanding any provision to the contrary in this Agreement,
if Executive is deemed at the time of his separation from service to be a
“specified employee” for
 
22

--------------------------------------------------------------------------------


purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
Section 5.1 or 5.4 of this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of the
benefits payable to Executive under Section 5.1 or 5.4 shall not be paid prior
to the earlier of (a) the expiration of the six-month period measured from the
date of Executive’s Separation from Service or (b) Executive’s death.  Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this Section 11.16 shall be paid in a lump sum and
any remaining payments due under the Agreement shall be paid as otherwise
provided herein.  Notwithstanding anything herein to the contrary, to the
maximum extent permitted by applicable law, amounts payable to Executive
pursuant to Sections 5.1 or 5.4 herein shall be made in reliance upon Treas.
Reg. Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg. Section
1.409A-1(b)(4) (Short-Term Deferrals) and such amounts shall not be delayed
pursuant to this Section 11.16.2.
 
IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.
 


/s/ RICK MURRELL                                                      
Rick Murrell




Tropical Shipping and Construction Company Limited


By:           /s/ R. MARK CHAPMAN                           
R. Mark Chapman,
Vice President and Secretary
 
 
 
 
 
 



23
 
 
 

--------------------------------------------------------------------------------

 
